Citation Nr: 1412660	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches prior to September 20, 2010.

2.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches for the period from September 20, 2010, to November 6, 2012.

3.  Entitlement to an initial evaluation in excess of 50 percent for migraine headaches on or after November 6, 2012.

4.  Entitlement to an initial compensable evaluation for hypertension.

5.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to January 2008.

These matters come before the Board of Veterans Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and a January 2010 rating decision by the RO in Waco, Texas.  

In the February 2008 rating decision, the Salt Lake City RO granted service connection for hypertension and assigned a noncompensable evaluation, effective from February 1, 2008.  In that decision, the RO also denied service connection for migraine headaches and a right shoulder disorder.  The Veteran appealed that decision.  

During the pendency of the appeal, in the January 2010 rating decision, the Waco RO granted service connection for migraine headaches and assigned a 10 percent evaluation, effective from February 1, 2008.  The Veteran appealed the assigned evaluation. 

In addition, in a December 2011 rating decision, the RO increased the evaluation for the Veteran's migraine headaches to 30 percent, effective from September 20, 2010.  In a June 2013 rating decision, the RO increased the evaluation for the migraine headaches to a maximum 50 percent, effective from November 6, 2012.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment notes that are relevant to the issues on appeal, but they were of record and considered by the AMC in the June 2013 supplemental statement of the case (SSOC).

The issues of entitlement to an initial compensable evaluation for hypertension and entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected gout, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to February 11, 2010, the Veteran's service-connected migraine headaches have been productive of characteristic prostrating attacks occurring at least once a month that require medication, but he did not have very frequent completely prostrating and prolonged productive of severe economic inadaptability.

2.  For the period beginning on February 11, 2010, the Veteran's service-connected migraine headaches have been productive of very frequent completely prostrating and prolonged productive of severe economic inadaptability.

3.  Since February 11, 2010, the Veteran has been assigned the maximum schedular evaluation for migraine headaches.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no higher, for migraine headaches has been approximated for the period prior to February 11, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).

2.  The criteria for an initial 50 percent rating, but no higher, for migraine headaches has been approximated for the period beginning on February 11, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for migraine headaches.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial rating for the Veteran's service-connected migraine headaches.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA general medical examinations in September 2007 and November 2010, a VA miscellaneous neurological disorders examination in September 2009, and a VA headaches examination in November 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they describe the service-connected migraine disability in detail sufficient to allow the Board to make a fully informed determination.  Id.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected migraines since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11- 95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and various SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues have been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).


Law and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

In this case, the Veteran's migraine headaches, have been evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under that diagnostic code, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Rating Schedule does not define "prostrating."  However, "prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013).

Additionally, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veterans' Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  Id. at 446; see also 38 C.F.R. § 4.16 (2013).  The Board notes, however, that the migraines must be, at a minimum, capable of producing "severe" economic inadaptability. 

As previously noted, the RO granted service connection in a January 2010 rating decision and assigned an initial 10 percent evaluation, effective from February 1, 2008.  During the pendency of the appeal, in a December 2011 rating decision, the Veteran was assigned a 30 percent evaluation, effective from September 20, 2010.  In addition, in a June 2013 rating decision, the Veteran was assigned a maximum 50 percent evaluation, effective from November 16, 2012.

With respect to the first time period from February 1, 2008, to September 20, 2010, the evidence of record demonstrates that the Veteran's headaches more nearly approximate the criteria for a 30 percent rating.  During a September 2007 VA general medical examination, the Veteran reported that, when present, his headaches affected the posterior skull.  He described a throbbing sensation.  He also indicated that his headaches occurred once per week with durations up to 24 hours when present.  He used Tylenol to treat his headaches.  The Veteran noted that accompanying symptoms included weakness, fatigue, distraction, photophobia, and blurred vision, but he denied emesis.  He indicated that he had no lost work days during the past 12 months due to his headaches.  

There is no dispute that the Veteran is competent to report symptoms of headaches that require medication, including weakness, fatigue, distraction, photophobia, and blurred vision, because these are symptoms that may be actually observed and are within the realm of her personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is also no reason to doubt the credibility of these statements. 

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has sufficiently described characteristic and prostrating migraines occurring at least once a month for the period prior to September 20, 2010.  Therefore, the Board concludes that his symptoms more nearly approximate a 30 percent rating for that period.

The next pertinent inquiry is whether, at any point during the periods prior to September 20, 2010, and from September 20, 2010 to November 6, 2012, the Veteran's symptoms have more nearly approximated the criteria for the next higher 50 percent rating.  After carefully reviewing the evidence of record, the Board finds that his symptoms prior to November 6, 2012, do not approximate the criteria for a 50 percent rating.

The 50 percent rating contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  During a September 2009 VA miscellaneous neurological disorders examination, the Veteran reported that he had right-sided neck pain that made his head hurt and that a dull headache would begin primarily in the frontal region of his head and radiate to the back.  He indicated that, although his headaches were intermittent with remissions, when present, his headaches lasted days at a time.  He stated that the dull pain often turned into a sharp pain that woke him from his sleep.  He denied any nausea or vomiting.  He acknowledged light sensitivity when his headache was sharp.  The Veteran treated his headaches with Motrin and rest.  He also drew the shades in the room when he had a migraine.  He indicated that he had weekly headaches during the past 12 months.  He stated that his headaches were not prostrating and that he was able to perform ordinary activity with a headache.  He also indicated that the usual duration of his headaches was one to two days.  The examiner diagnosed the Veteran with tension-type headaches with migraines.  He opined that the headaches had no significant effects on the Veteran's usual occupation as a mechanic or on his usual daily activities.  Thus, even if the Board were to consider the headaches to be very frequent, the evidence does not establish that these headaches are completely prostrating, prolonged attacks productive of "severe economic inadaptability" 
 that are contemplated by a 50 percent rating for this period.

Based on the foregoing, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 30 percent for migraine headaches prior to February 11, 2010.  However, the Board finds that the Veteran has sufficiently described very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since his notice of disagreement was received on February 11, 2010.  

In the February 2010 statement, the Veteran reported that he had prostrating attacks two to three times weekly that required him to leave work, go home, and go to bed.  This is the first evidence showing that the Veteran's headaches may be productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant a maximum rating under Diagnostic Code 8100.

In a September 2010 statement associated with his substantive appeal, the Veteran indicated that he had migraines one to two times per week.

During a November 2010 VA general medical examination, the Veteran indicated that he received steroid injections to treat his migraine headaches.

During a November 2012 VA headaches examination, the Veteran reported that he had approximately three to four headaches per week.  He indicated that he received steroid injections for his migraines.  He stated that his headache pain started in the back of his neck and radiated to the front of his head.  During a migraine, he had sensitivity to light.  He stated that he used his pain medication and rest to treat his headaches.  His typical headache pain lasted four to five hours.  The Veteran indicated that he had pulsing or throbbing head pain and that his pain worsened with physical activity.  He stated that he also experienced sensitivity to light and sound when he had a headache.  He related that he had characteristic prostrating attacks of migraine headache pain that occurred more frequently than once per month.  The examiner opined that the Veteran's headache condition did not impact his ability to work because he did not work.  

For the period beginning on February 11, 2010, the Board notes that the evidence shows the Veteran had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 50 percent initial evaluation is warranted, which is the maximum schedular evaluation available for the period beginning on February 11, 2010.  Consequently, an initial evaluation in excess of 50 percent cannot be granted.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's headache disability is so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's chief complaints of weakness, fatigue, distraction, photophobia, and blurred vision are fully considered in the assignment of the 30 percent disability rating prior to February 11, 2010.  Moreover, there is a higher rating available under Diagnostic Code 8100 for migraine headaches, but the Veteran's disability is not productive of such manifestations prior to February 11, 2010.  He has also been assigned the maximum 50 percent rating beginning on February 11, 2010, which reasonably describes his increased disability level and symptomatology for that period.  Indeed, it specifically contemplates his headache symptoms and attacks as well as their effect on his occupation. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected headache disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An initial 30 percent evaluation for migraine headaches is granted for the period prior to February 11, 2010, subject to the provision governing the payment of monetary benefits.

An initial 50 percent evaluation for migraine headaches is granted as of February 11, 2010, subject to the provision governing the payment of monetary benefits.


REMAND

As an initial matter, the Board notes that the Veteran is service-connected for cervical spondylosis, status post cervical fusion and for cervical radiculopathy of the right arm as secondary to the cervical spondylosis.  

During a September 2009 VA joints examination, the Veteran indicated that he had discomfort in his right shoulder region with numbness to his fingertips following neck surgery in 2003.  However, the examiner did not provide an opinion as to whether the Veteran's claimed right shoulder disorder was caused or aggravated by his service-connected cervical spondylosis.  Rather, the examiner opined that the Veteran's claimed right shoulder disorder was not caused by or a result of his service-connected gout.  He stated, "Review of [service medical records,] VA [treatment notes,] and medical expertise support that medical opinion."  

During a July 2010 DRO hearing, the Veteran indicated that he had pain in his right shoulder since service and a predischarge VA examination x-ray was normal.  He noted that a January 2010 private MRI showed a partial tear in his right shoulder.  He indicated that his right shoulder felt the same way that it did during service and he had not done anything to injure it since that time.  The September 2009 VA examiner did not address whether the Veteran's right shoulder disorder was related to his service on a direct basis, and there were no other opinions associated with the record that address the nature and etiology of the claimed right shoulder disability.  Therefore, another VA joints examination is necessary to address this issue.

In addition, the Veteran was last provided a VA examination in connection with his current claim for an increased initial evaluation for his hypertension in November 2012.  Since that examination, in a January 2014 brief submitted by the representative, the Veteran indicated that he strongly believed that his hypertension had worsened since his November 2012 VA examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right shoulder disorder and hypertension.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

A specific request should also be made for any outstanding VA treatment records dated from January 2013 to the present.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's hypertension under the rating criteria.  In particular, the examiner should discuss whether the Veteran has a history of diastolic pressure predominantly 100 or more and whether he requires continuous medication for control.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and lay statements.  

The examiner should note that the Veteran is already service-connected for cervical spondylosis and for cervical radiculopathy of the right arm.

It should also be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right shoulder disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  The examiner should also state whether any such disorder is a manifestation of his service-connected cervical spine disability and/or gout.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


